DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Feng Shan (Reg. # 57,372) on 01/11/2022.

The application has been amended as follows: 

In the claims:

1. (Currently Amended) An apparatus for collecting a breath sample from a human subject, the apparatus comprising at least a mask portion which, in use, is configured to be positioned over the subject's mouth and nostrils so as to collect breath exhaled from the subject, the mask portion comprising sorbent tubes for capturing volatile substances contained in the subject's exhaled breath; the apparatus further comprising a movement detector for detecting movement of the mask portion, and an alarm signal generator, which alarm signal generator generates an alarm signal if the mask portion is outside a predetermined range of acceptable orientations during collection of [[a]] the breath sample, but only after the mask portion has been outside the predetermined range of acceptable orientations for a defined or measurable period of time.

7. (Currently Amended) The apparatus according to claim 1, comprising a digital electronic memory which stores [[a]] the predetermined range of acceptable orientations for the mask portion during collection of [[a]] the breath sample.

using a breath sampling apparatus in accordance with claim 1.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed 12/13/2021 (“Amendment”). Claims 1-12 are currently under consideration. The Office acknowledges the amendments to claims 1-9, 11, and 12. Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest an apparatus for collecting a breath sample, the apparatus including a mask portion comprising sorbent tube for capturing volatile substances contained in the subject’s exhaled breath, the apparatus further comprising a movement detector for detecting movement of the mask portion and an alarm signal generator which generates an alarm based on the specific conditions claimed, in combination with all other recited limitations.
US Patent Application Publication 2015/0335267 (“Cormier”) teaches using multiple sorbent tubes for breath sample collection, but they are arranged with respect to a mouthpiece and not a mask portion (Fig. 1).
US Patent Application Publication 2017/0173291 (“Pedro”) teaches a mask comprising a CO2 absorber (Abstract), but CO2 is not a volatile substance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791